Title: From Benjamin Franklin to Joseph Galloway, 8 May 1775
From: Franklin, Benjamin
To: Galloway, Joseph


This short letter is tantalizingly uninformative. It touches on the two personal relationships that were in crisis when Franklin returned to America, with his son and with his oldest political ally; but it throws little light on either. Its contents make clear that it was in answer to a letter now missing, in which Galloway congratulated Franklin on his election to the Congress, announced his own intention of retiring from politics, and offered to send his carriage from his country estate, Trevose, to bring his friend to their first meeting in more than a decade. In this reply Franklin neither accepts nor declines, partly because he is unsure when and where he will see his son, whom in fact he was unable to meet until some weeks later.
He apparently did go to Trevose and spend the night. In their conversation, as Galloway remembered it years afterward, the host was forthright in urging reconciliation with Britain; but the guest was guarded, and after the visit kept so much to himself that Samuel Adams suspected him of sinister designs. At a second meeting with Galloway, Franklin tried to demonstrate how stiffnecked the ministry was by reading him the journal of his peace negotiations in London; but the reading was interrupted. Some time in late May or early June William Franklin came to Philadelphia, met his father and the son whom he had not seen since babyhood, and took the boy back with him to New Jersey. The Governor, presumably during that visit and again according to Galloway’s recollection, spent a bibulous evening with the other two men; at the end of it the elder Franklin inveighed against British corruption and dissipation, assured them that the colonies would prevail, “and declared in favour of measures for attaining to Independence.” This seems to have been the moment of his open break with his friend, but precisely how and when that moment was reached remains unclear.
 
My dear Friend
Monday May 8. 75
I am much oblig’d by your kind Congratulations. I am concern’d at your Resolution of quitting public Life at a time when your Abilities are so much wanted. I hope you will change that Resolution. I hear my Son is to be at Burlington this day Week to meet his Assembly. I had purposed (if he could not conveniently come hither) to meet him there, and in my Return to visit you at Trevose. I shall know in a Day or two, how that will be. But being impatient to see you, I believe I shall accept the kind Offer of your Carriage, and come to you directly. If I conclude upon that, I shall let you know. At present I am so taken up with People coming in contineually, that I cannot stir, and can scarce think what is proper or practicable. I am ever, with unalterable Esteem and Affection, my Dear Friend, Yours most affectionately
B Franklin
 
Addressed: To / Joseph Galloway Esq / Trevose / Bucks.
Endorsed: May 8. 1775 Dr. Franklin on his Arrival in Philadelphia
